Citation Nr: 1202081	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  06-10 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for allergies.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from September 1984 to February 1985, with subsequent Reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In April 2008 and in July 2010 the Board remanded the case for additional development.  In November 2009 the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  


FINDING OF FACT

Chronic allergies were not manifested in service ,and the preponderance of the evidence is against a finding that the Veteran's current allergies are related to an event, injury, or disease in service.


CONCLUSION OF LAW

Service connection for allergies is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case (SSOC)).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, an August 2005 letter advised the Veteran of VA's duties to notify and assist in the development of the claim prior to its initial adjudication.  This letter explained the evidence necessary to substantiate her claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  
A March 2006 letter informed the Veteran of disability rating and effective date criteria.  A September 2009 supplemental statement of the case readjudicated the matter (curing any notice timing defect).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  VA's duty to notify is met.    

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Pursuant to the Board's July 2010 remand instructions, the RO arranged for a VA examination in December 2010 (with addenda in December 2010 and 
May 2011).  That examination report (and addenda) reflects that the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough examination of the Veteran, noting all findings necessary for proper adjudication of the matter, and explained the rationale for the opinion offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  Although the examiner did not expressly discuss the letters from the Veteran's private physician in his report, he considered them (as reflected by the notation that the claims file was reviewed in its entirety) along with the Veteran's reports and his report reveals that his review of the entire claims file was thorough, the findings reported were detailed, and the examination reflected familiarity with the pertinent medical history.  Hence, the Board concludes that the December 2010 examination (with addenda) was adequate and substantially complied with the July 2010 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions). 

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  In a May 2008 letter the RO requested that the Veteran identify medical treatment she received for allergies; she did not respond.  She has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

B. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

On June 1984 service entrance examination the Veteran's nose, sinuses, mouth, and throat were normal on clinical evaluation.  She noted that she had no known allergies and on a Report of Medical History denied a history of sinusitis.  The examiner noted that she had a past medical history of strep throat.  

A June 1985 STR notes that the Veteran complained of her sinuses hurting and sinus headaches for one day prior.  The assessment was stuffy sinuses, and conservative treatment was prescribed.  

A June 1987 STR notes that the Veteran had a rash on the back of both of her hands and complained of itching; conservative treatment was administered.  A June 1987 sick slip notes that the Veteran's skin was breaking out; she was fit for duty.

A June 2005 letter from J.S., D.O. notes that the Veteran was found to have severe chronic allergic rhinitis which she attributed to allergies she developed while in service.  He opined that the Veteran most probably had chronic environmental allergies which by her history started while she was stationed at Ft. Jackson.  

An August 2005 letter from J.S., D.O. notes that the Veteran presented to discuss medical problems that began during basic training at Ft. Jackson.  He noted that the Veteran was found to have severe rhinitis which she attributed to allergies she developed while in service.  He opined that the Veteran suffered from chronic environmental allergies which by her history and reflected in her service medical records began while she was stationed at Ft. Jackson.  He opined that it was more likely than not that her condition were caused by a "military connection."

The November 2009 VHA opinion by consulting physician N.R., M.D. notes that he reviewed all of the evidence in the claims file and that the Veteran's records showed a history of sinus stuffiness without any prior or subsequent appointments related to the issues, with the same being true for the skin rash on the hands in 1987.  He noted that the Veteran's records did not support an allergic rhinitis due to a lack of evidence of recurrent problems over years, the event in June 1985 could very well have been a common cold, and that there was no evidence of a chronic or recurrent skin rash.  He noted that the June 2005 letter of J.S., D.O. reported chronic allergies but there were no details of history, examination findings, or labs to support such a finding.  

A February 2010 addendum to the November 2009 VHA opinion notes that the consulting physician did not find any environmental factor that would explain the Veteran's symptoms and that there was no evidence in the Veteran's medical records of recurrent or chronic ongoing allergic reactions.  

On December 2010 VA examination the Veteran reported that she had allergies "out in the field," swollen sinuses, itchy eyes and nose, and that she took over the counter medications.  The diagnosis was recurrent allergies with normal sinus X-ray.  The examiner opined that the Veteran's current condition was as likely as not related to the same condition she had on June 21, 1985 when she had stuffy sinuses and complained of sinus headaches and tenderness over both sinuses.  A December 2010 addendum notes that the Veteran's claims file was reviewed at the time of the examination.  

A May 2011 addendum to December 2010 VA examination reflects that the examiner review the claims file in its entirety and that the Veteran's STRs revealed that on June 21, 1985 the Veteran was seen for "sinus hurting," and a diagnosis of stuffy sinuses was made.  The examiner noted that there was absolutely nothing in all of the Veteran's records regarding respiratory and sinus problems (including private records) and that there was not enough evidence to indicate that her current sinus problem was related to military service.  He revised his earlier opinion and found that the Veteran's current respiratory/sinus problems/allergies were less likely than not related to her military service.  

At the outset, the Board notes that the Veteran was seen in 1987 during her Reserve service for a rash on the back of both of her hands and itching.  There was no diagnosis made at the time, and the remaining STRs are silent for complaints, findings, treatment, or diagnosis relating to a rash.  The Veteran has not presented any evidence that this was a manifestation of chronic environmental allergies and it is not shown that she has current allergies manifested by a skin rash.  The November 2009 consulting physician opined that there was no evidence of a chronic or recurrent skin rash.  Accordingly, the evidence does not establish that the Veteran had chronic environmental allergies manifested by a rash that were incurred or aggravated during her 1987 Reserve service.     

Regarding her active duty, while the Veteran was seen in service one occasion for stuffy sinuses, she was treated conservatively, and a chronic disability was not diagnosed.  The remaining STRs are silent for complaints, findings, treatment, or diagnosis relating to sinus complaints or allergies.  Accordingly, service connection for chronic allergies on the basis that they became manifest in service and persisted is not warranted.   

The Veteran has not provided any lay statements that she had allergy symptoms in service that have persisted continuously since that time (rather she has attributed her current allergies to her service), and she has not identified any treatment for allergies since her separation from service.  The medical evidence of record (with the exception of a letter from a physician diagnosing allergic rhinitis) is silent for any mention of allergies, rhinitis, or sinus problems.  Accordingly, continuity of symptoms since service is not established either through her subjective complaints or the objective evidence. 

Significantly, the first notation of allergies is in 2005 (taking a notation in a letter by a physician and not in a clinical record at face value), more than 20 years after service.  A lengthy time interval between service and the first postservice clinical notation of complaints or symptoms associated with a disability for which service connection is sought is, of itself, a factor for consideration against a finding that such disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

What is presented then, is the question of whether in the absence of any evidence of continuity since service, the Veteran's allergies may somehow be related to her remote service (to include a single episode of "stuffy sinuses" therein).  That is a question that is inherently medical in nature.  The Board observes that allergies can be manifested by symptoms which may be noted by a layperson, but the etiology of such is a medical question that is beyond lay observation.

There is conflicting medical evidence that is critical to a determination in this matter.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The August 2005 opinion of J.S., D.O was that the Veteran had severe rhinitis and chronic environmental allergies which by her history and reflected by service medical records began while she was stationed at Ft. Jackson.  However, he did not explain how the Veteran's STRs (noting one episode of stuffy sinuses) supported his conclusion that the Veteran's chronic environmental allergies began in service or cite to specific clinical data for support.  The Board notes that while the opinion is by a medical professional competent to provide it, the lack of a detailed rationale (or explanation connecting the data and conclusion) significantly reduces the probative value of the opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The opinion of the November 2009 VHA consulting physician was that the Veteran's records did not support an allergic rhinitis diagnosis due to a lack of evidence of recurrent problems over years and that there was no evidence of a chronic or recurrent skin rash.  He noted that the Veteran's single in-service episode could very well have been due to a common cold.  His report included a detailed review of and citation to the medical evidence of record.  As the opinion is by a medical professional competent to provide it, and explains the underlying rationale (citing to medical evidence), it is probative evidence in this matter.  

The December 2010 VA examiner's revised opinion in May 2011 was that the Veteran's current respiratory/sinus problems/allergies were less likely than not related to her military service.  He explained that there was nothing in all of the Veteran's records regarding respiratory and sinus problems and that there was not enough evidence to indicate that her current sinus problem was related to military service.  The Board notes that while the December 2010 examiner provided an opinion at the time of examination, the May 2011 addendum supersedes the prior opinion.  As the opinion is by a medical professional competent to provide it, and explains the underlying rationale (citing to medical evidence), it is probative evidence in this matter. 

While the Veteran has not explicitly advanced a theory as to why she feels that her allergies are related to her service, her implicit assertions of a causal relation (as opposed to continuity) are not competent evidence.  Whether current allergies are etiologically related to a single and essentially acute episode of stuffy sinuses many years earlier is a medical question that is not capable of resolution through lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007); 38 C.F.R. § 3.159(a)(2).

When weighing the probative value of the above opinions, the Board affords the November 2009 VHA and May 2011 VA opinions greater probative weight.  They reflect a detailed review of the Veteran's medical history and all records and provide citation to specific medical evidence with explanations of rationale.  In light of the foregoing, the preponderance of the evidence is against the claim, and therefore the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.


ORDER

Service connection for allergies is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


